Exhibit 10.1
 
GLOBAL SETTLEMENT AGREEMENT
 
THIS AGREEMENT (“Settlement Agreement”) is made and entered into as of September
21, 2010, by and among (i) Trump Entertainment Resorts, Inc. (“TER”), Trump
Entertainment Resorts Holdings, L.P. (“Holdings”), TERH LP Inc., Trump
Entertainment Resorts Development Company, LLC, Trump Entertainment Resorts
Funding, Inc., Trump Taj Mahal Associates, LLC, Trump Plaza Associates, LLC, and
Trump Marina Associates, LLC (collectively with TER and Holdings, the
“Reorganized Debtors”); (ii) Beal Bank, SSB (“Beal Bank”), in its capacity as
administrative agent and collateral agent under the Prepetition First Lien
Credit Agreement (as defined below) and the Amended and Restated Credit
Agreement (as defined below) and as administrative agent, collateral agent, and
as a prior lender under the Prepetition First Lien Credit Agreement (as defined
below); and (iii) Icahn Partners LP, Icahn Partners Master Fund LP, Icahn
Partners Master Fund II LP, and Icahn Partners Master Fund III LP (collectively,
“Icahn Partners”). Each of the Reorganized Debtors, Beal Bank and Icahn Partners
is referred to separately as a “Party” and all are referred to collectively as
the “Parties.”
 
RECITALS
 
WHEREAS, on February 17, 2009, the Debtors (as defined in the Plan) filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy
Court”);
 
WHEREAS, on May 7, 2010, the Bankruptcy Court entered an order confirming the
Supplemental Modified Sixth Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code Proposed by the Ad Hoc Committee of Holders of 8.5%
Senior Secured Notes Due 2015 and the Debtors, dated May 7, 2010 (the “Plan”),
and on July 16, 2010 (the “Plan Effective Date”) the Plan became effective;
 
WHEREAS, on August 20, 2010, the Parties entered into a term sheet (the “Term
Sheet”) outlining an agreement in principle to, among other things, settle the
Litigation Matters (as defined below), following which each of the Bankruptcy
Court and the District Court (as defined below) imposed an interim stay of all
applicable litigation and proceedings pending the Parties’ good faith
negotiation of definitive documentation of such settlement; and
 
WHEREAS, the Parties desire to permanently and globally settle all litigation,
disputes, claims and controversies among the Parties pending as of the date
hereof, including, without limitation, the Litigation Matters, as set forth
herein;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
 
Section 1.              Definitions.   Each capitalized term that is not
otherwise defined herein shall have the meaning ascribed to such term in the
Plan.
 
As used in this Settlement Agreement, the following terms shall have the
following meanings:
 
“$15 Million Payment” has the meaning set forth in Section 3(g) hereof.
 
“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For the purposes of this definition,
“control” shall mean and include, but not be limited to, (a) the ownership of
more than 50% of the voting securities or other voting interests of any Person,
or (b) the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
 
“AHC 503(b) Application” means the Application in Support of Motion of the Ad
Hoc Committee of Holders of 8.5% Senior Secured Notes Due 2015 Pursuant to
Sections 503(b)(3) and (b)(4) of the Bankruptcy Code for Allowance and Payment
of Fees and Expenses Incurred in Making a Substantial Contribution to the
Debtors’ Chapter 11 Cases, filed with the Bankruptcy Court on August 30, 2010
[D.I. 1803], as such application may be amended, supplemented or modified.
 
“Amended and Restated Credit Agreement” means that certain Amended and Restated
Credit Agreement, entered into pursuant to the Plan, dated as of July 16, 2010
by and among Holdings, as Borrower, TER, the other guarantors named therein, as
guarantors, the First Lien Lenders, and the First Lien Agent, as amended to
date, prior to giving effect to the New Term Loan Amendment.
 
“Bankruptcy Court” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Court Approval Order” has the meaning set forth in Section 2 hereof.
 
“Beal Bank” has the meaning set forth in the preamble hereto.
 
“Business Day” means a day that is not a Saturday, a Sunday or a legal holiday
in the City of New York.
 
“Chapter 11 Cases” means the Debtors’ jointly administered chapter 11 cases
pending before the Bankruptcy Court titled In re TCI 2 Holdings, LLC, et al.,
Case No. 09-13654 (JHW) (Bankr. D.N.J. 2009).
 
“Claims” means, any causes of action, complaints, bonds, breaches, duties,
promises, damages, judgments, rights, suits, claims, obligations, liabilities,
losses, costs, expenses, fees and demands whatsoever, whether at law, in equity
or otherwise, liquidated or unliquidated, fixed or contingent, matured or
unmatured, foreseen or unforeseen, known or unknown, suspected or unsuspected,
contingent or direct, whether arising prior to or during or after the
commencement of the Debtors’ Chapter 11 Cases or the Plan Effective Date.
 
“Confirmation Appeal” means any and all proceedings in the District Court, Case
No. 10-03120 (RBK) (D.N.J. 2010), related to the pending appeal of the
Confirmation Order by the First Lien Lenders and the First Lien Agent (including
any and all claims arising under or related thereto).
 
“Confirmation Order” means the Findings of Fact, Conclusions of Law and Order
Confirming Supplemental Modified Sixth Amended Joint Plan Of Reorganization
Under Chapter 11 of the Bankruptcy Code Proposed By the Ad Hoc Committee of
Holders of 8.5% Senior Secured Notes Due 2015 and the Debtors [D.I. 1500]
entered by the Bankruptcy Court on May 7, 2010.
 
“CRDA” means the New Jersey Casino Reinvestment Development Authority.
 
“CRDA Lawsuit” means the adversary proceeding, commenced on May 28, 2010, under
the caption Beal Bank, S.S.B. as Administrative Agent, Icahn Partners LP, Icahn
Partners Master Fund LP, Icahn Partners Master Fund II LP, and Icahn Partners
Master Fund III LP v. Trump Marina Associates, LLC, Trump Plaza Associates, LLC
and Trump Taj Mahal Associates, LLC, Case No. 10-01688 (JHW) (Bankr. D.N.J.
2010), currently pending in the Bankruptcy Court, including any and all related
proceedings pending before the Bankruptcy Court or any other court of competent
jurisdiction (including, without limitation, any and all claims and
counterclaims arising under or related thereto).
 
“CRDA Transaction” means the transaction or series of related transactions
described in CRDA Resolutions 10-34, 10-36 and 10-37, pursuant to which one or
more of the Reorganized Debtors is to receive a cash payment of approximately
$9.6 million in the aggregate from the CRDA in exchange for a donation of
investments of approximately $28.4 million in the aggregate to the CRDA by one
or more of the Reorganized Debtors, each in connection with the CRDA’s
credit-donation program.
 
“Debtor Final Fee Applications” means (i) the Fifth Interim and Final
Application of Weil, Gotshal & Manges LLP, as Co-Counsel to the Debtors and
Debtors in Possession, For (I) Interim and Final Approval of Fees and Expenses
Incurred During the Fifth Interim Fee Period, From February 1, 2010, Through May
7, 2010, (II) Final Approval of Fees and Expenses Incurred During the First
Through Fourth Fee Periods, From February 17, 2009, Through January 31, 2010,
and (III) Authorization to Pay All Holdbacks For the First Through the Fifth Fee
Periods, filed August 30, 2010 [D.I. 1804], and (ii) the Third and Final
Application of Lazard Freres & Co. LLC, Financial Advisor and Investment Banker
to the Debtors and Debtors in Possession For Compensation and Reimbursement of
Expenses From the Period From February 17, 2009 Through May 7, 2010, filed
August 31, 2010 [D.I. 1806], as each application may be amended, supplemented or
modified.
 
“Dismissal Documents” means (i) the Stipulation of Dismissal of the CRDA
Lawsuit, (ii) the Stipulation of Dismissal of the Intercreditor Lawsuit, and
(iii) the Stipulation of Dismissal of the Confirmation Appeal, attached hereto
as Exhibits B, C and D, respectively.
 
“District Court” means the United States District Court for the District of New
Jersey.
 
“Execution Date” means the date of execution of this Settlement Agreement by all
of the Parties.
 
“Fee Objections” means (i) Debtors’ Notice of Objection to the December Fee
Request of White & Case LLP [D. I. 1198], (ii) Debtors’ Notice of Objection to
the January Fee Request of White & Case LLP [D. I. 1332], (iii) Debtors’ Notice
of Objection to the February Fee Request of White & Case LLP [D. I. 1383], (iv)
Debtors’ Notice of Objection to the March Fee Request of White & Case LLP [D. I.
1583], (v) Debtors’ Notice of Objection to the Fee Request of Brown Rudnick LLP
[D. I. 1646], and (vi) Reorganized Debtors’ Objection to the Fee Requests of
Certain Professionals Retained by Icahn Partners [D.I. 1760].
 
“Final Cash Collateral Order” means that certain Final Order (I) Authorizing Use
of Cash Collateral Pursuant to Section 363 of the Bankruptcy Code and (II)
Providing Adequate Protection To Prepetition Secured Parties Pursuant to
Sections 361, 362, 363, and 364 of Bankruptcy Code dated March 23, 2009 [D.I.
157], as such order may have been amended, supplemented or modified by the Final
Order Pursuant to 11 U.S.C. §105, 361, 362, 363, 364, 503 and 507 and Rules 4001
and 9014 of the Federal Rules of Bankruptcy Procedure (I) Approving Postpetition
Financing, (II) Granting Liens and Providing Superpriority Administrative
Expense Status, (III) Granting Adequate Protection, and (IV) Modifying the Final
Cash Collateral Order and the Automatic Stay, dated May 7, 2010 [D.I. 1499].
 
“First Lien Agent” means Beal Bank, in its capacity as collateral agent and
administrative agent under the Amended and Restated Credit Agreement, and its
successors and assigns, and any successor agent under the Amended and Restated
Credit Agreement.
 
“First Lien Lenders” means, collectively, the holders of Claims at any time
under the Prepetition First Lien Credit Agreement and the lenders under the
Amended and Restated Credit Agreement, together with each of their successors
and assigns.
 
“First Lien Parties’ Administrative Expense Claims” means all requests for
payment of administrative expense claims filed by Beal Bank and Icahn Partners
in the Chapter 11 Cases.
 
“Icahn Partners” has the meaning set forth in the preamble hereto.
 
“Intercreditor Agreement” has the meaning set forth in the Final Cash Collateral
Order.
 
“Intercreditor Lawsuit” means the adversary proceeding pending in the Bankruptcy
Court under the caption Beal Bank, S.S.B., as First Lien Collateral Agent v.
U.S. Bank National Association, et. al., Case No. 10-01769 (JHW), including any
and all related proceedings pending before the Bankruptcy Court or any other
court of competent jurisdiction (including any and all claims and counterclaims
arising under or related thereto).
 
“Litigation Matters” means any and all claims and proceedings arising from,
related to, or in any way connected with each of the Confirmation Appeal, the
Recharacterization Motion, the Prepayment Disallowance Motion, the CRDA Lawsuit,
the Fee Objections, and the Intercreditor Lawsuit.
 
“New Credit Agreement” means the Amended and Restated Credit Agreement, as
amended to date and as modified by the New Term Loan Amendment, as the same may
be further amended, amended and restated, modified or otherwise supplemented in
accordance with its terms.
 
“New Term Loan Amendment” means that certain amendment to the Amended and
Restated Credit Agreement in the form attached hereto as Exhibit F.
 
“New Term Loan Promissory Notes” means those certain promissory notes of the
Borrower payable to the order of the lenders under the Amended and Restated
Credit Agreement, in the forms attached hereto as Exhibits G-1, G-2, G-3 and
G-4.
 
“Party” and “Parties” have the meanings set forth in the preamble.
 
“Person” means any natural person, corporation, limited liability company,
partnership, firm, joint venture, joint-stock company, trust, association,
governmental, regulatory or administrative body, authority or agency,
unincorporated entity or organization of any kind.
 
“Plan” has the meaning set forth in the recitals hereto.
 
“Plan Effective Date” has the meaning set forth in the recitals hereto.
 
“Prepayment Disallowance Motion” means the Motion of the Reorganized Debtors for
Order (I) Disallowing Prepayment Premium Asserted by the First Lien Lenders and
(II) Authorizing the Reorganized Debtors to Release Related Segregated Funds,
filed August 16, 2010 [D.I. 1757], including any and all claims arising under or
related thereto.
 
“Prepetition First Lien Credit Agreement” means that certain Credit Agreement
dated as of December 21, 2007, among Holdings, as borrower, TER, as a guarantor,
the other guarantors party thereto, Beal Bank and Beal Bank Nevada, as lenders,
and Beal Bank, as collateral agent and administrative agent, as amended by that
certain (a) First Amendment to Credit Agreement dated as of December 21, 2007,
(b) Second Amendment to Credit Agreement dated as of May 29, 2008, and (c) Third
Amendment to Credit Agreement dated as of October 28, 2008.
 
“Recharacterization Motion” means (i) the Corrected Motion of the Debtors
Pursuant to Sections 105, 361, 363 and 506 of the Bankruptcy Code for Entry of
an Order (A) Recharacterizing Postpetition Payments Made to or For the Benefit
of the First Lien Lenders, (B) Modifying the First Lien Lenders’ Adequate
Protection, Nunc Pro Tunc to February 11, 2010, and (C) Authorizing the Debtors’
Continued Use of Cash Collateral, filed March 5, 2010 [D.I. 1300], including any
and all claims arising under or related thereto) together with (ii) the Motion
of the Reorganized Debtors Pursuant to Section 506(a) of the Bankruptcy Code and
Bankruptcy Rule 3012 to Establish Collateral Value For Purposes of Determining
the Amount of the First Lien Lender Claims and Recharacterization, filed on
August 16, 2010 [D.I. 1758], including any and all claims arising under or
related thereto.
 
“Reorganized Debtors” has the meaning set forth in the preamble hereto.
 
“Settlement Agreement” has the meaning set forth in the preamble hereto.
 
“Settlement Effective Date” means the first Business Day following the issuance
of the Bankruptcy Court Approval Order on which all conditions to the
effectiveness of this Settlement Agreement specified in Section 5 hereof have
been satisfied (or waived in writing by the applicable Parties in their sole
discretion in accordance with the terms hereof).
 
“Settlement Motion” has the meaning set forth in Section 2 hereof.
 
“TER” has the meaning set forth in the preamble hereto.
 
Section 2.              Actions As of the Execution Date.  Each of the Parties
agrees to the terms set forth below and the applicable Parties shall take each
of the enumerated actions as set forth below:
 
(a)           On the Execution Date, each applicable Party shall deliver to each
other applicable Party fully executed signature pages to the New Term Loan
Amendment and the Dismissal Documents, as applicable, which signature pages
shall be held in escrow pending their release on the Settlement Effective Date
in accordance with Section 3(a) hereof or the termination of this Settlement
Agreement in accordance with Section 6 hereof.
 
(b)           Within two (2) Business Days following the Execution Date, TER
shall file a motion with the Bankruptcy Court, in form reasonably acceptable to
the Parties (the “Settlement Motion”), seeking the entry of an order of the
Bankruptcy Court approving the Settlement Agreement in the form attached hereto
as Exhibit A (the “Bankruptcy Court Approval Order”). The Parties each agree to
file a pleading in support of and support, on the record at any hearing, the
Settlement Motion and the entry of the Bankruptcy Court Approval Order (or such
other order of the Bankruptcy Court in form and substance acceptable to each of
the Parties), which support shall include, without limitation, the inclusion in
such Bankruptcy Court Approval Order (or such other order of the Bankruptcy
Court as may be in form and substance acceptable to each of the Parties) of the
release, exculpatory and injunctive language contained in Paragraphs 8, 9 and 10
of the Bankruptcy Court Approval Order.
 
(c)           On and as of the Execution Date, each Party agrees to a stay of
each of the Litigation Matters and of the date by which Beal Bank and Icahn
Partners must respond to the AHC 503(b) Application and the Debtor Final Fee
Applications (and Beal Bank and Icahn Partners agree not to respond or object to
the foregoing, and any hearing thereon shall be continued consistent with the
foregoing), pending the first to occur of the Settlement Effective Date or the
termination of this Settlement Agreement in accordance with Section 6 hereof;
provided, however, that if the Settlement Effective Date has not occurred by
November 15, 2010, the Reorganized Debtors may set a deadline for objections to
the Debtor Final Fee Applications.
 
(d)           From and after the Execution Date, each Party, as applicable,
shall act reasonably and in good faith to (1) seek entry by the Bankruptcy Court
of the Bankruptcy Court Approval Order and any other required approval by the
Bankruptcy Court of this Settlement Agreement and the transactions contemplated
hereby, and (2) take all actions necessary to consummate this Settlement
Agreement and the transactions contemplated hereby in accordance with its terms,
including, without limitation, the satisfaction of the conditions set forth in
Section 5 hereof.
 
(e)           From and after the Execution Date, each of the Reorganized Debtors
agrees that, notwithstanding anything herein to the contrary, pending the
Settlement Effective Date, the Amended and Restated Credit Agreement shall
remain in full force and effect.
 
(f)           Nothing in this Settlement Agreement is intended to or shall
affect any of the rights, remedies or obligations arising under the Trademark
License Agreement and the Consent and Agreement (each as defined in the Amended
and Restated Credit Agreement).
 
Section 3.             Actions to be taken on the Settlement Effective Date.  
Upon, and concurrently with, the occurrence of the Settlement Effective Date,
the following actions shall occur (and shall be deemed to occur with
simultaneous effect):
 
(a)           The date on which the Settlement Effective Date occurs shall be
deemed to be inserted in the heading of the New Term Loan Amendment, and the
signature pages to the New Term Loan Amendment shall be automatically released
from escrow by all Parties signatory thereto and the New Term Loan Amendment
shall become effective (retroactive to July 16, 2010 as set forth therein),
automatically and without the need for any further action by any Party.
 
(b)           Holdings shall execute and deliver the New Term Loan Promissory
Notes to the First Lien Lenders upon receipt and surrender of the existing Notes
(as defined in the Amended and Restated Credit Agreement) from the First Lien
Lenders, whereupon the existing Notes shall be deemed canceled.
 
(c)           The signature pages to the Dismissal Documents shall be
automatically released from escrow and the Dismissal Documents shall become
effective and Beal Bank and Icahn Partners shall file the fully executed
Dismissal Documents with the appropriate court(s) on the Settlement Effective
Date, whereupon, from and after the Settlement Effective Date, (i) the First
Lien Agent and the First Lien Lenders shall not have, and each acknowledges and
agrees that it shall not have, any right or ability to pursue the CRDA Lawsuit,
the Intercreditor Lawsuit or the Confirmation Appeal or any of the Claims
asserted therein, and (ii) the Debtors and the Reorganized Debtors shall not
have, and each acknowledges and agrees that it shall not have, any right,
ability, or Claim to recharacterize or impair (or take any similar action or
have any similar right) any amounts paid or payable to Icahn Partners, the First
Lien Lenders, Beal Bank or the First Lien Agent with respect to any amounts paid
or payable on or prior to the Plan Effective Date pursuant to the Final Cash
Collateral Order, the Plan, the Prepetition First Lien Credit Agreement, or any
amounts payable on the Settlement Effective Date pursuant to this Settlement
Agreement (except to the extent provided in Section 3(g) hereof regarding
settlement of the First Lien Agents’ and the First Lien Lenders’ costs, fees and
expenses as described therein).
 
(d)           From and after the Settlement Effective Date, the First Lien
Lenders and First Lien Agent shall not seek payment of, and shall not be
allowed, any prepayment premium, prepayment penalty or prepayment fee from the
Debtors or the Reorganized Debtors arising under or resulting from the
Prepetition First Lien Credit Agreement, the Final Cash Collateral Order, the
Plan, the transactions consummated pursuant to the Plan, or otherwise (it being
understood that all rights and remedies of the First Lien Lenders to seek a
prepayment premium regarding any payments made by the Reorganized Debtors after
the Plan Effective Date under the New Credit Agreement, in accordance with and
subject to the express terms thereof, are not restricted by Section 3(d) and are
in all respects hereby expressly reserved).
 
(e)           From and after the Settlement Effective Date, the First Lien
Lenders and First Lien Agent shall support in writing and not interpose any
objection to: (i) the application, final allowance, and payment of all of the
fees and expenses of professionals retained by the Debtors pursuant to
Bankruptcy Court order related to the Debtors’ Chapter 11 Cases, including,
without limitation, the Debtor Final Fee Applications, and (ii) the application,
final allowance, and payment of any and all fees, costs and expenses, including
any professionals fees and success fee, asserted (or to be asserted) in the
application filed (or to be filed) by the Ad Hoc Committee pursuant to Section
503(b) of the Bankruptcy Code (including, without limitation, all fees and
expenses asserted by Stroock & Stroock & Lavan LLP, Lowenstein Sandler PC, Fox
Rothschild LLP and Houlihan Lokey Howard & Zukin, Inc.), including without
limitation, the AHC 503(b) Application.
 
(f)           Effective as of the Settlement Effective Date, the First Lien
Lenders and First Lien Agent hereby (a) consent to the CRDA Transaction and (b)
agree that all cash received by the Reorganized Debtors in connection with the
CRDA Transaction shall be retained by the Reorganized Debtors for general
corporate or working capital purposes and shall not be included in the
calculation of Available Cash Flow or Net Cash Proceeds (as each such term is
defined in the New Credit Agreement) or be required to be used to prepay the
Loans under the New Credit Agreement; provided, however, that (A) the provisions
of this Section 3(f) shall not be an admission by any Party that consummation of
the CRDA Transaction or the failure to use any funds received with respect
thereto to prepay the loans would or would not be a default under the Amended
and Restated Credit Agreement or the New Credit Agreement and (B) the consent
and agreement provided in this Section 3(f) with respect to the CRDA Transaction
shall not be used in any way by any Party in any dispute between the Parties
with respect to the Amended and Restated Credit Agreement or the New Credit
Agreement arising after the Execution Date.
 
(g)           Immediately following the filing of the Dismissal Documents by
Beal Bank and Icahn Partners with the appropriate court(s), the Reorganized
Debtors shall make a $15 million payment to Icahn Partners by causing their
bank(s) to initiate one or more Federal funds wire transfers of immediately
available funds in the total amount of fifteen million dollars ($15,000,000) in
accordance with the wire instructions set forth in Exhibit E attached hereto
(the “$15 Million Payment”) in full and final satisfaction of any and all
obligations of the Debtors or the Reorganized Debtors to reimburse, advance or
indemnify on account of any and all costs, fees and expenses (including
professional fees) incurred by the First Lien Lenders and the First Lien Agent,
and Beal Bank as a previous lender under the Prepetition Credit Agreement, from
the Petition Date through the Settlement Effective Date (including any fees or
costs relating to, without limitation, the formulation of the Term Sheet, or the
formulation, negotiation, documentation, execution or implementation of any
aspect of the Settlement Agreement, including, without limitation, the New Term
Loan Amendment), whether under the Final Cash Collateral Order, the Prepetition
First Lien Credit Agreement, the Amended and Restated Credit Agreement or
otherwise. Upon payment of the $15 Million Payment, the Debtors and the
Reorganized Debtors shall be automatically and immediately released and
discharged from and against any and all liabilities or obligations to Beal Bank,
Icahn Partners, the First Lien Agent or the First Lien Lenders to reimburse,
advance or indemnify Beal Bank, Icahn Partners, the First Lien Agent or the
First Lien Lenders for any and all fees and expenses incurred by the First Lien
Lenders, First Lien Agent and/or Beal Bank and/or Icahn Partners in connection
with the Chapter 11 Cases, the Litigation Matters or otherwise through the
Settlement Effective Date (including any fees or costs relating to, without
limitation, the formulation of the Term Sheet, or the formulation, negotiation,
documentation, execution or implementation of the Settlement Agreement,
including, without limitation, the New Term Loan Amendment), and neither the
First Lien Lenders nor the First Lien Agent will request additional fees on
account thereof.
 
(h)           Effective as of the Settlement Effective Date, Icahn Partners, in
their capacities as First Lien Lenders, and Beal Bank, in its capacity as
administrative agent and collateral agent under the Prepetition First Lien
Credit Agreement and the Amended and Restated Credit Agreement and as a prior
lender under the Prepetition First Lien Credit Agreement (collectively and in
such capacities only, the “First Lien Releasing Parties”), each hereby waives,
releases and discharges each of the Debtors, the Reorganized Debtors, each of
the members of the Ad Hoc Committee, and the defendants in the Intercreditor
Lawsuit, and all of their respective direct or indirect subsidiaries, current
and former directors, officers, employees, Affiliates, agents, representatives,
attorneys, and all of their predecessors, successors and assigns, (collectively,
the “Debtor Released Parties”), from all Claims which any of the First Lien
Releasing Parties, ever had, now has, or hereafter may have against any of the
Debtor Released Parties on account of or arising out of any matter, cause or
event occurring contemporaneously with or prior to the Settlement Effective
Date, including but not limited to any and all rights to indemnification or
reimbursement from the Debtor Released Parties and whether or not relating to
Claims pending on, or asserted after, the date of this Settlement Agreement,
with respect to all of the foregoing, only in connection with, arising from or
related to the Debtors, the Reorganized Debtors, the Debtors’ Chapter 11 Cases,
the Prepetition First Lien Credit Agreement, the Second Lien Notes, the Second
Lien Notes Indenture, the Intercreditor Agreement, the Plan, and each of the
Litigation Matters; provided, however, that such waiver, release and discharge
shall not include any obligation of the Debtor Released Parties in connection
with, arising from or related to the New Credit Agreement (other than the CRDA
Transaction), the Loan Documents (as defined in the New Credit Agreement), this
Settlement Agreement or any Claims in connection with, arising from or related
to the breach by the Debtor Released Parties of the terms and conditions
contained in this Settlement Agreement.
 
(i)           Effective as of the Settlement Effective Date, the Debtors and the
Reorganized Debtors (collectively, the “Debtor Releasing Parties”), each hereby
waives, releases and discharges each of the First Lien Agent and the First Lien
Lenders (including Icahn Partners, in their capacities as First Lien Lenders,
and Beal Bank, in its capacity as administrative agent and collateral agent
under the Prepetition First Lien Credit Agreement and the Amended and Restated
Credit Agreement and as a prior lender under the Prepetition First Lien Credit
Agreement), and all of their respective direct or indirect subsidiaries, current
and former directors, officers, employees, Affiliates, agents, representatives,
attorneys, and all of their predecessors, successors and assigns (collectively
and in such capacities only, the “First Lien Released Parties”), from all Claims
which any of the Debtor Releasing Parties ever had, now has, or hereafter may
have against any of the First Lien Released Parties on account of or arising out
of any matter, cause or event occurring contemporaneously with or prior to the
Settlement Effective Date, including but not limited to any and all rights to
indemnification or reimbursement from the First Lien Released Parties and
whether or not relating to Claims pending on, or asserted after, the date of
this Settlement Agreement, with respect to all of the foregoing, only in
connection with, arising from or related to the Debtors, the Reorganized
Debtors, the Debtors’ Chapter 11 Cases, the Prepetition First Lien Credit
Agreement, the Amended and Restated Credit Agreement, the Second Lien Notes, the
Second Lien Notes Indenture, the Intercreditor Agreement, the Plan, and each of
the Litigation Matters; provided, however, that such waiver, release and
discharge shall not include any obligation of the First Lien Released Parties in
connection with, arising from or related to the New Credit Agreement (other than
subject to Section 3(f) hereof with respect to the CRDA Transaction), the Loan
Documents (as defined in the New Credit Agreement), this Settlement Agreement or
any Claims in connection with, arising from or related to the breach by the
First Lien Released Parties of the terms and conditions contained in this
Settlement Agreement.
 
(j)           Upon the Settlement Effective Date, the First Lien Lender Claims
in the Chapter 11 Cases as of the Plan Effective Date shall be deemed allowed in
the amount of (i)(a) $471.5 million on account of principal due under the
Prepetition First Lien Credit Agreement, as then reduced by (b) the $125 million
payment made by the Reorganized Debtors on the Plan Effective Date, plus (ii)
all other amounts paid to or received by the First Lien Lenders or the First
Lien Agent on or prior to the Plan Effective Date, and plus (iii) any amounts to
be paid under this Settlement Agreement and such claims and/or payments shall
not be subject to reduction, recharacterization or impairment of any kind or
character, and all rights afforded in the Plan and under this Settlement
Agreement; and the payments and distributions under the Plan and this Settlement
Agreement, shall be in exchange for the releases provided by the First Lien
Releasing Parties set forth in Section 3(h) above and in full, final and
complete satisfaction, settlement, discharge and release of all First Lien
Lender Claims (as defined in the Plan) as well as any and all rights, Claims, or
remedies that the First Lien Agent or the First Lien Lenders have or had against
the Debtors or the Debtors’ estates (including, without limitation, any
administrative expense claims (including, without limitation the First Lien
Parties’ Administrative Expense Claims), priority Claims, secured Claims,
unsecured Claims, or otherwise), and all such rights, Claims or remedies shall
be deemed fully released, satisfied and discharged in accordance with the
discharge and release provisions of the Plan and Confirmation Order. The
foregoing shall not, in any way, impair any rights and remedies of the Parties
in connection with, arising from or related to the New Credit Agreement and this
Settlement Agreement.
 
Section 4.             Further Assurances.   From and after the Execution Date,
the Parties agree to promptly execute and deliver any and all such further
instruments and documents and to take all such further actions as may be
reasonably required by the Parties to effectuate the terms and conditions of
this Settlement Agreement and the Bankruptcy Court Approval Order (or such other
order of the Bankruptcy Court as may be in form and substance acceptable to each
of the Parties), before or after the Settlement Effective Date; provided,
however, no such instrument, document or other action need be executed,
delivered or taken if it imposes any material liability or obligation on any
Party not expressly contemplated by the Plan or this Settlement Agreement.  The
Parties agree to consummate the transactions contemplated in this Settlement
Agreement in accordance with the terms hereof and as soon as reasonably
practicable. If requested by any Party, on or promptly after the Settlement
Effective Date, the Parties shall execute and deliver a written acknowledgement
of the occurrence of the Settlement Effective Date.
 
Section 5.             Conditions.
 
The occurrence of the Settlement Effective Date and the obligations of the
Parties arising under Section 3 hereof shall be subject to the satisfaction (or
waiver, in accordance with the terms hereof) of the following conditions:
 
 
(i)
The Bankruptcy Court Approval Order (or such other order of the Bankruptcy Court
as may be in form and substance acceptable to each of the Parties) shall have
been entered and shall not be the subject of a stay.

 
 
(ii)
Each Party shall have fully complied with all of its obligations under Sections
2 and 4 hereof and no action shall have been taken by any Party, or at the
direction of any Party, in furtherance of any of the Litigation Matters or
otherwise in contravention of the terms of this Settlement Agreement or the Term
Sheet since the Term Sheet was executed by the Parties. This condition may not
be asserted by any Party with respect to a breach by such Party of its
obligations hereunder.

 
 
(iii)
The representations and warranties of the Parties contained herein or in any
document contemplated hereby shall be complete and correct as of the date when
made, shall be deemed repeated at and as of the Settlement Effective Date as if
made on the Settlement Effective Date, and shall then be true and correct. This
condition may not be asserted by any Party with respect to a representation or
warranty made by such Party.

 
Section 6.              Termination.
 
(a)           This Settlement Agreement may be terminated by any of the Parties
(subject to waiver of the relevant provision or condition by the Party affected
thereby in accordance with Section 8(i) hereof), by written notice to the other
Parties, if (i) the Bankruptcy Court enters an order denying the Settlement
Motion; (ii) any representation or warranty made or deemed made by any other
Party and contained herein or in any other document contemplated hereby proves
to have been incorrect in a material respect as of the date when made or deemed
made; or (iii) any action is taken by any other Party, or at the direction of
any other Party, in furtherance of any Litigation Matters or otherwise in
contravention of the terms of this Settlement Agreement.
 
(b)           In the event this Settlement Agreement terminates in accordance
herewith, any actions taken hereunder shall be null and void, and the Parties:
 
 
(i)
shall revert to their respective positions on the date immediately prior to the
Execution Date; provided, however, that any and all stays between and among the
Parties, whether of the Litigation Matters or otherwise, shall, notwithstanding
anything in the Term Sheet or otherwise, be continued, and the Parties shall
promptly seek a status conference with each applicable court(s) to determine,
among other things, a revised schedule for all filings, court appearances and
related case management issues;

 
 
(ii)
shall not refer to nor rely on the Settlement Agreement or the Term Sheet, nor
to any of the negotiations that resulted in the Settlement Agreement or the Term
Sheet, nor to any pleadings filed with respect to the Settlement Agreement or
the Term Sheet, in any further proceedings in connection with the matters that
are being settled hereunder.

 
 
(iii)
shall return each document delivered in escrow pursuant to Section 2 hereof to
the applicable Party that delivered such document.

 
Section 7.              Representations and Warranties:
 
(a)           Each Party (severally and not jointly; except that, among the
Reorganized Debtors, severally and jointly among all such Reorganized Debtors)
represents and warrants to the other Parties, only as to itself and not as to
any of the others, that the following statements are true and correct as of the
date hereof and as of the Settlement Effective Date with respect to such Party:
 
 
(i)
Power, Authority and Authorization. Each Party has the requisite power and
corporate, limited liability company, limited partnership or similar authority
to enter into this Settlement Agreement and perform all of the obligations under
this Settlement Agreement, and the execution, delivery and performance of this
Settlement Agreement by such Party has been duly authorized by all necessary
corporate, limited liability company, limited partnership or similar action on
the part of such Party, and the person executing this Settlement Agreement on
behalf of such Party is duly authorized to do so and thereby bind that Party.

 
 
(ii)
No Conflicts. The execution, delivery and performance of this Settlement
Agreement by such Party does not and shall not (i) violate any provision of law,
rule or regulation applicable to it or its organizational documents or (ii)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, any material contractual obligations to which it
is a party or under its organizational documents.

 
 
(iii)
Binding Obligation. Subject to Section 8(i) hereof, this Settlement Agreement is
a legally valid and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws, both foreign and
domestic, relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 
 
(iv)
No Side Agreements. There are no undisclosed agreements or commitments between
or among all of the Parties regarding matters subject to the terms of this
Settlement Agreement.

 
(b)           Icahn Partners represents and warrants that:
 
 
(i)
Icahn Partners constitute all the Lenders (as defined in the Amended and
Restated Credit Agreement) under the Amended and Restated Credit Agreement and
have not entered into an assignment or a participation with respect to any of
the Loans (as defined in the Prepetition First Lien Credit Agreement and the
Amended and Restated Credit Agreement).

 
 
(ii)
Since August 20, 2010, each of Icahn Partners in their capacities as First Lien
Lenders, are each the sole owners of their respective Claims released hereunder
and has not assigned or transferred to any person any Claim, or any part or
portion thereof, released hereunder, and shall not transfer such Claim through
the Settlement Effective Date.

 
(c)           Beal Bank represents and warrants that:
 
 
(i)
Since August 20, 2010, Beal Bank, in its capacity as Administrative Agent and
Collateral Agent under the Prepetition First Lien Credit Agreement and Amended
and Restated Credit Agreement and as a prior lender under the Prepetition First
Lien Credit Agreement, is the sole owner of its respective Claims released
hereunder and has not assigned or transferred to any person any Claim, or any
part or portion thereof, released hereunder, and shall not transfer such Claim
through the Settlement Effective Date.

 
Section 8.              Miscellaneous:
 
(a)           Plan Documents and New Credit Agreement. The Parties agree nothing
contained herein is intended, or shall be deemed, to waive, hinder, or impair
any rights or remedies of the Parties under the Plan (including the Plan
Documents (as defined in the Confirmation Order)) or the Confirmation Order. The
Parties further acknowledge and agree that nothing in this Settlement Agreement
is an amendment or modification to the Plan. Notwithstanding anything herein to
the contrary, the Parties expressly acknowledge and agree that all rights and
remedies of the Parties in connection with, arising from or related to the New
Credit Agreement and the Loan Documents (as defined in the New Credit Agreement)
are expressly reserved.
 
(b)           Conflict of Laws. This Settlement Agreement shall be governed by
and construed under and in accordance with the laws of the State of New York
(including Section 5-1401 of the General Obligations Law of the State of New
York), without regard to conflicts of laws principles that would require
application of another law.
 
(c)           Jurisdiction. The Bankruptcy Court shall retain jurisdiction over
any action or proceeding arising out of or relating to this Settlement
Agreement, and all claims in respect of such action or proceeding may be heard
and determined by the Bankruptcy Court.
 
(d)           Successors and Assigns. This Settlement Agreement shall be binding
upon and inure to the benefit of the Parties hereto, their respective heirs,
successors and assigns, and transferees.
 
(e)           No Admission; Reservation of Rights. The Parties understand and
agree that any Claim or defense that any Party may have against another in
connection with the Litigation Matters or the subject matter thereof is
disputed, and that the Parties are entering into this Settlement Agreement for
the purpose of settling such disputes by compromise in order to avoid further
litigation. Neither the execution nor delivery of this Settlement Agreement
shall constitute an admission of any wrongdoing or liability whatsoever on the
part of any of the Parties.
 
(f)           Specific Performance. The Parties acknowledge and agree that a
breach of the provisions of this Settlement Agreement by any Party would cause
irreparable damage to the other Parties and that such other Parties would not
have an adequate remedy at law for such damage. Therefore, the obligations of
the Parties set forth in this Settlement Agreement shall be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies that the Parties may have under this
Settlement Agreement or otherwise.
 
(g)           Construction. No Party shall be deemed the drafter of this
Settlement Agreement.  The headings herein are solely for the convenience of the
Parties and do not form a substantive part of this Settlement Agreement.
 
(h)           Entire Agreement. This Settlement Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof, sets forth all terms and conditions of this Settlement Agreement, and
cancels and supersedes any and all prior agreements (including, without
limitation, the Term Sheet), representations, and/or understandings, whether
written or oral, among the Parties relating to the subject matter of this
Settlement Agreement.
 
(i)           Mutually Dependent Provisions; Waivers. All of the provisions of
this Settlement Agreement are mutually dependent and each provision hereof shall
be binding and enforceable only if all provisions hereof are all binding and
enforceable to the full extent provided for herein; provided, however, that, as
to any particular provision or condition hereof, a Party enjoying the rights of
such provision or condition or to whom the benefits of such provision or
condition inure, may waive in writing another Party’s compliance with such
provision or the occurrence of such condition.
 
(j)           Amendments. The provisions of this Settlement Agreement may only
be amended, modified or supplemented in a writing signed by all the Parties
hereto.
 
(k)           Representation by Counsel. The Parties acknowledge the benefit of
professional advice rendered by independent legal counsel of their own selection
prior to entering into this Settlement Agreement. The Parties further
acknowledge that they have had a sufficient opportunity to discuss and review
this Settlement Agreement with their attorneys and fully understand and agree to
the terms set forth herein.
 
(l)           Counterparts. This Settlement Agreement may be executed in
counterparts.  Each counterpart shall be deemed an original. All counterparts
shall constitute a single agreement. Facsimile or other electronic copies of
signatures on this Settlement Agreement are acceptable, and a facsimile or other
electronic copy of a signature on this Settlement Agreement is deemed an
original.
 
IN WITNESS WHEREOF, the Parties hereto have signed this Settlement Agreement as
of the day and year first written above.
 



 
ICAHN PARTNERS LP
         
By:
  /s/ Edward Mattner    
Name:
Edward Mattner
   
Title:
Authorized Signatory






 
ICAHN PARTNERS MASTER FUND LP
         
By:
  /s/ Edward Mattner    
Name:
Edward Mattner
   
Title:
Authorized Signatory






 
ICAHN PARTNERS MASTER FUND II LP
         
By:
  /s/ Edward Mattner    
Name:
Edward Mattner
   
Title:
Authorized Signatory

 
 

 
ICAHN PARTNERS MASTER FUND III LP
         
By:
  /s/ Edward Mattner    
Name:
Edward Mattner
   
Title:
Authorized Signatory

 



 
BEAL BANK SSB, as Administrative Agent and as Collateral Agent and in its
capacity as previous lender under the Prepetition First Lien Credit Agreement
         
By:
 /s/ Jacob Cherner     
Name:
  Jacob Cherner    
Title:
  Authorized Representative






 
TRUMP ENTERTAINMENT RESORTS, INC.
         
By:
 /s/ Robert M. Pickus     
Name:
Robert M. Pickus
   
Title:
Chief Administrative Officer, Secretary and General Counsel




 
TRUMP ENTERTAINMENT RESORTS, HOLDINGS, L.P.
  By: Trump Entertainment Resorts Inc., its general partner      
By:
 /s/ Robert M. Pickus     
Name:
Robert M. Pickus
   
Title:
Chief Administrative Officer, Secretary and General Counsel

 



 
TERH LP INC.
         
By:
 /s/ Robert M. Pickus     
Name:
Robert M. Pickus
   
Title:
Chief Administrative Officer, Secretary and General Counsel

 

 
TRUMP MARINA ASSOCIATES, LLC;
     
TRUMP PLAZA ASSOCIATES, LLC;
     
TRUMP TAJ MAHAL ASSOCIATES, LLC;
     
TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC;
 
By: Trump Entertainment Resorts Holdings, L.P., their sole member
     
By: Trump Entertainment Resorts, Inc., its general partner
     
By:
 /s/ Robert M. Pickus     
Name:
Robert M. Pickus
   
Title:
Chief Administrative Officer, Secretary and General Counsel

 



 
TRUMP ENTERTAINMENT RESORTS FUNDING, INC.
     
By:
 /s/ Robert M. Pickus    
Name:
Robert M. Pickus
   
Title:
Chief Administrative Officer, Secretary and General Counsel

 


EXHIBIT A TO SETTLEMENT AGREEMENT
 
FORM OF BANKRUPTCY COURT APPROVAL ORDER
 


UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-2(c)
     
In re:
     
TCI 2 HOLDINGS, LLC, et al.,1
Chapter 11
 
Case No.: 09-13654 (JHW)
Debtors.
(Jointly Administered)
   



ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 1142(b) AND BANKRUPTCY
RULE 9019 APPROVING GLOBAL SETTLEMENT AGREEMENT BY AND AMONG
(A) THE REORGANIZED DEBTORS, (B) THE FIRST LIEN AGENT, AND (C)
THE FIRST LIEN LENDERS, AND GRANTING RELATED RELIEF
 
The relief set forth on the following pages, numbered two (2) through eleven
(11), is hereby ORDERED.
 
_______________
1The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Trump Entertainment Resorts,
Inc. (8402); Trump Entertainment Resorts Holdings, L.P. (8407); Trump
Entertainment Resorts Development Company, LLC (2230); Trump Taj Mahal
Associates, LLC, d/b/a Trump Taj Mahal Casino Resort (6368); Trump Plaza
Associates, LLC, d/b/a Trump Plaza Hotel and Casino (1643); Trump Marina
Associates, LLC, d/b/a Trump Marina Hotel Casino (8426); and TER Development
Co., LLC (0425). On July 16, 2010, the chapter 11 cases of each of TCI 2
Holdings, LLC (“TCI2”), Trump Entertainment Resorts Funding, Inc. (“TER
Funding”) and TER Management Co., LLC were dismissed, following which TCI2 and
TER Funding were dissolved under applicable state law.
 
 
This matter is before the Court upon the motion (the “Settlement Motion”), dated
September __, 2010 of Trump Entertainment Resorts, Inc. (“TER”) and its
affiliated debtors, as reorganized (collectively, including TER, the
“Reorganized Debtors”), in connection with the above-captioned chapter 11 cases
(the “Chapter 11 Cases”) for entry of an order pursuant to 11 U.S.C. §§ 105(a)
and 1142(b) and Bankruptcy Rule 9019 (1) approving the Settlement Agreement,
dated as of September 21, 2010 (the “Settlement Agreement”)2, by and among (i)
the Reorganized Debtors (as defined therein); (ii) Beal Bank, SSB (“Beal Bank”),
in its capacity as administrative agent and collateral agent under the
Prepetition First Lien Credit Agreement and the Amended and Restated Credit
Agreement and as administrative agent, collateral agent, and as a prior lender
under the Prepetition First Lien Credit Agreement, and (iii) Icahn Partners,
Icahn Partners Master Fund LP, Icahn Partners Master Fund II LP, and Icahn
Partners Master Fund III LP (collectively, “Icahn Partners”), a copy of which is
attached hereto as Exhibit A; and the Court having reviewed and considered the
Settlement Motion and the Settlement Agreement, and upon all the proceedings
heretofore held in the Chapter 11 Cases; and it appearing that the relief
requested in the Settlement Motion is in the best interests of the Reorganized
Debtors, their estates and creditors and other parties in interest; and after
due deliberation thereon; and good and sufficient cause appearing therefor,
 
IT IS HEREBY FOUND AND DETERMINED THAT:
 
2 Each capitalized term that is not defined herein shall have the meaning
ascribed to such term in the Settlement Agreement.
 
A.           The Court has jurisdiction over the Settlement Motion and the
relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, Section 11 of
the Plan and paragraph 55 of the Confirmation Order. This matter is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue of the Chapter 11
Cases and the Settlement Motion in this district is proper under 28 U.S.C. §§
1408 and 1409.
 
B.           The statutory predicates for the relief sought in the Settlement
Motion are sections 105(a) and 1142(b) of chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002,
6004, 9014 and 9019 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”).
 
C.           Pursuant to Bankruptcy Rule 7052, as made applicable by Bankruptcy
Rule 9014, findings of fact set forth herein shall be construed as conclusions
of law and conclusions of law shall be construed as findings of fact where
appropriate.
 
D.           As evidenced by the affidavits of service previously filed with the
Court, (i) proper, timely, adequate and sufficient notice of each of the
Settlement Motion and the Hearing has been provided in accordance with section
102(l) of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9014 and 9019,
(ii) such notice was good and sufficient, and appropriate under the
circumstances of these cases, and (iii) no other or further notice of the
Settlement Motion is or shall be required.
 
E.           The terms of the Settlement Agreement represent a fair, prudent and
reasonable compromise of the controversies resolved by the Settlement Agreement
and is in the best interests of the Debtors, the Reorganized Debtors, their
estates and creditors, taking into account, among other things, (a) the
complexity of the litigation involved and (b) the paramount interest of the
creditors and a proper deference to their views in respect of the Settlement
Agreement. The execution and delivery of the Settlement Agreement by the
Reorganized Debtors was a proper exercise of their fiduciary responsibilities,
duties and obligations under law.
 
F.           The Reorganized Debtors have demonstrated both (i) good,
sufficient, and sound business purpose and justification and (ii) compelling
circumstances for entering into the Settlement Agreement to meet the
requirements for approval of a settlement pursuant to sections 105(a) and
1142(b) of the Bankruptcy Code and Bankruptcy Rule 9019.
 
G.           The Settlement Agreement was negotiated, proposed and entered into
without collusion, in good faith and from arms’ length bargaining positions.
Adequate consideration exists to support entry into and approval of the
Settlement Agreement. The resolution of the issues covered by the Settlement
Agreement is integral to the success of the Plan.
 
H.           Based on the record of these Chapter 11 Cases, the release and
exculpation provisions set forth in the Settlement Agreement and this Order,
including without limitation those set forth in Sections 3(h) and 3(i) of the
Settlement Agreement and in Paragraphs 8 and 9 hereof, and the injunctions
contained in this Order, including without limitation those set forth in
Paragraph 10 hereof, are fair and equitable and given for valuable consideration
and are in the best interests of the Debtors, the Reorganized Debtors, all
parties-in-interest and all other parties referenced therein.
 
NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
 
1.           The Settlement Motion is granted in all respects and the Settlement
Agreement, as attached hereto as Exhibit A, is hereby approved in its entirety.
Each of the terms of the Settlement Agreement is approved as if fully set forth
herein.
 
2.           The Debtors, the Reorganized Debtors, Icahn Partners and Beal Bank
are further authorized and directed to perform and consummate all of the
transactions contemplated under the Settlement Agreement, subject to the terms
and conditions thereof, and are further authorized to take any and all actions
and execute any and all documents and instruments that are reasonably necessary
or appropriate to implement and effectuate the Settlement Agreement, subject to
the terms and conditions thereof.
 
3.           The Second Lien Indenture Trustee is authorized and directed to
take any and all actions, perform and consummate any transactions and execute
any and all documents and instruments that are reasonably necessary or
appropriate to implement and effectuate the Settlement Agreement, and to take
all actions consistent with and in furtherance of the Settlement Agreement and
this Order and the transactions specified therein and hereby, and is further
authorized and directed to release any reserves established by the Second Lien
Indenture Trustee and release any retainers established for the benefit of the
Second Lien Indenture Trustee, and the Second Lien Indenture Trustee shall not
be liable to any other person or entity (including, without limitation, any
holder of Second Lien Notes) in connection with any of the foregoing therewith.
 
4.           All claims by or payments made to the Second Lien Indenture Trustee
on or prior to the Plan Effective Date pursuant to the Final Cash Collateral
Order or otherwise are fully and finally allowed, and upon the Settlement
Effective Date, all such claims and payments shall not be subject to any
reduction, recharacterization, disgorgement, or impairment of any kind or
character. On or prior to the Settlement Effective Date, the Reorganized Debtors
shall pay all of the accrued but unpaid reasonable fees and expenses of the
Second Lien Indenture Trustee incurred in connection with this Order, the
Intercreditor Lawsuit, the Chapter 11 Cases, the Second Lien Notes Indenture or
the Plan, and nothing contained herein shall constitute a waiver or limitation
in any way of the Debtors’ or Reorganized Debtors’ reimbursement obligations to
the Second Lien Indenture Trustee under the Plan and the Confirmation Order.
 
5.           The terms of the Settlement Agreement are binding in all respects
on the Debtors’ and the Reorganized Debtors’ creditors, equity holders,
parties-in-interest, respective direct or indirect subsidiaries, current and
former directors, officers, employees, Affiliates (as defined in the Settlement
Agreement), agents, partners, owners and members and all of their predecessors,
successors and assigns, as if fully set forth in this Order.
 
6.           Notwithstanding the possible application of Bankruptcy Rules
6004(h), 9014 or otherwise, this Order shall be effective and enforceable
immediately upon its entry.
 
7.           Upon the Settlement Effective Date, the First Lien Lender Claims in
the Chapter 11 Cases as of the Plan Effective Date shall be deemed allowed in
the amount of (i)(a) $471.5 million on account of principal due under the
Prepetition First Lien Credit Agreement, as then reduced by (b) the $125 million
payment made by the Reorganized Debtors on the Plan Effective Date, plus (ii)
all other amounts paid to or received by the First Lien Lenders or the First
Lien Agent on or prior to the Plan Effective Date, and plus (iii) any amounts to
be paid under this Settlement Agreement; and such claims and/or payments shall
not be subject to reduction, recharacterization or impairment of any kind or
character, and all rights afforded in the Plan and under this Settlement
Agreement, and the payments and distributions under the Plan and this Settlement
Agreement, shall be in exchange for and in full, final and complete
satisfaction, settlement, discharge and release of all First Lien Lender Claims
(as defined in the Plan) as well as any and all rights, Claims, or remedies that
the First Lien Agent or the First Lien Lenders have or had against the Debtors
or the Debtors’ estates (including, without limitation, any administrative
expense claims (including, without limitation the First Lien Parties’
Administrative Expense Claims), priority Claims, secured Claims, unsecured
Claims, or otherwise), and all such rights, Claims or remedies shall be deemed
fully released, satisfied and discharged in accordance with the discharge and
release provisions of the Plan and Confirmation Order.
 
8.           Upon the Settlement Effective Date, the Intercreditor Agreement (as
defined in the Settlement Agreement), shall be deemed cancelled, void and of no
further force and effect, effective as of the Plan Effective Date, and all
rights, claims and obligations by and among the parties thereto, the holders of
Second Lien Notes, the Second Lien Indenture Trustee, the Debtors, the
Reorganized Debtors, the First Lien Lenders, the First Lien Agent or any other
parties with respect to the Intercreditor Agreement ((including, without
limitation, any Claims or counterclaims (whether known or unknown) that were or
could have been asserted in the Intercreditor Lawsuit (as defined in the
Settlement Agreement)) or by, between or among any of the parties thereto with
respect to any Causal Matter (as defined below) (but for the avoidance of doubt,
subject to the last sentence of Paragraph 10 hereof) shall be released,
extinguished, cancelled and discharged, and all of the foregoing parties shall
be forever barred, estopped and enjoined from bringing any Claims under, in
connection with, arising from or related to the Intercreditor Agreement.
 
9.           Upon the Settlement Effective Date, and without limiting in any way
the release, exculpation and discharge provisions contained in the Plan and
Confirmation Order, the following parties, entities and individuals shall have
no liability to any person or entity for any Claims before the Settlement
Effective Date for any acts taken or omitted to be taken in connection with,
arising from or related to, the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Prepetition First Lien Credit Agreement, the Amended and Restated
Credit Agreement, the Second Lien Notes, the Second Lien Notes Indenture, the
Intercreditor Agreement, the Settlement Agreement, the Plan, or formulating,
negotiating, proposing, opposing, preparing, disseminating, prosecuting,
implementing, administering, confirming or effecting the Plan, the Disclosure
Statement, any competing plan of reorganization and disclosure statement related
thereto, or any contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any such competing plan,
or any other act taken or omitted to be taken in connection with the Debtors or
the Reorganized Debtors, or in contemplation of the restructuring of the Debtors
(all of the foregoing, collectively, the “Causal Matters”): (i) the First Lien
Lenders; (ii) the Icahn Partners; (iii) the First Lien Agent; (iv) Beal Bank;
(v) Beal Bank Nevada; (vi) the members of the Ad Hoc Committee; (vii) the Second
Lien Indenture Trustee; and (viii) the current and former directors, officers,
employees, Affiliates (as defined in the Settlement Agreement), agents,
financial advisors, investment bankers, professionals, accountants and attorneys
of the persons or entities in clauses (i)-(vi) and their respective partners,
owners and members. Notwithstanding the foregoing, the provisions of this
Paragraph 9 shall not be construed to limit the liability on the part of the
aforementioned parties that is determined by a Final Order of a court of
competent jurisdiction to have resulted from actions or failure to act amounting
to gross negligence, willful misconduct or fraud.
 
10.           As of the Settlement Effective Date, the commencement or
prosecution by any person or entity, whether directly, derivatively or
otherwise, of any Claims released and/or exculpated pursuant to this Order or
the Settlement Agreement, including but not limited to the Claims released
and/or exculpated in Sections 3(h) and 3(i) of the Settlement Agreement and in
Paragraphs 8 and 9 hereof, shall be permanently enjoined and are hereby forever
released, extinguished, cancelled and discharged, and all persons and entities
shall be forever barred, estopped and enjoined from bringing any Claims under,
in connection with, arising from or related thereto. Nothing in this Order,
including without limitation, Paragraphs 7 through 10 hereof, shall, in any way,
modify the terms of or impair any rights and remedies in connection with,
arising from or related to the New Credit Agreement (subject to the terms of the
Settlement Agreement) and the Settlement Agreement.
 
11.           Upon the Settlement Effective Date, each of the First Lien
Parties’ Administrative Expense Claims, the Prepayment Disallowance Motion, the
Recharacterization Motion, the Fee Objections, the CRDA Lawsuit, and the
Intercreditor Lawsuit shall automatically be deemed withdrawn with prejudice.
 
12.           Upon the Settlement Effective Date, any and all funds held by or
on behalf of the Reorganized Debtors in reserve as contemplated by section
3.01(a) of the Amended and Restated Credit Agreement shall automatically be
deemed released and shall be immediately transferred to and made available for
use for any purpose by the Reorganized Debtors.
 
13.           Notwithstanding section 502(j) of the Bankruptcy Code, no order of
this Court and nothing contained in the Plan or the Confirmation Order or
otherwise shall conflict with or derogate from the provisions of the Settlement
Agreement.
 
14.           This Court retains jurisdiction to interpret, enforce and
implement this Order, including, but not limited to, retaining jurisdiction to
resolve any disputes, controversies or claims arising under or related to the
Settlement Agreement, interpret, implement, and enforce the provisions of this
Order, and to issue injunctions and enter, interpret, implement and enforce
other orders, and take such other actions as may be necessary or appropriate to
facilitate compliance with this Order, the Settlement Agreement and the
transactions contemplated hereby and thereby.
 
 
EXHIBIT B TO SETTLEMENT AGREEMENT
 
DISMISSAL DOCUMENT – CRDA LAWSUIT
 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 
In re:
Case No.: 09-13654 (JHW)
   
TCI 2 HOLDINGS, LLC, et al.,
Judge: Judith H. Wizmur
   
Debtors.
Chapter 11
   
BEAL BANK, S.S.B., AS
 
ADMINISTRATIVE AGENT, ICAHN
 
PARTNERS LP, ICAHN PARTNERS
Adv. Pro. No. 10-01688 (JHW)
MASTER FUND LP, ICAHN PARTNERS
 
MASTER FUND II LP, AND ICAHN
 
PARTNERS MASTER FUND III LP,
     
Plaintiffs,
     
v.
     
TRUMP MARINA ASSOCIATES, LLC,
 
TRUMP PLAZA ASSOCIATES, LLC, AND
 
TRUMP TAJ MAHAL ASSOCIATES, LLC,
     
Defendants.
     



STIPULATION OF DISMISSAL WITH PREJUDICE
 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, attorneys
for the parties hereto, that in connection with and subject to the Global
Settlement Agreement dated September 21, 2010, the above-entitled action is
hereby dismissed with prejudice and without costs to any party pursuant to Fed.
R. Bankr. P. 7041 and Fed. R. Civ. P. 41(a)(1)(A)(ii).


Date: September 21, 2010
 
Date: September 21, 2010
     
TEICH GROH
 
DUANE MORRIS LLP
           
Brian W. Hofmeister
 
Gilbert L. Brooks (GB 3196)
691 State Highway 33
 
1940 Route 70 East
Trenton, New Jersey
 
Cherry Hill, New Jersey 08003
Telephone: (609) 890-1500
 
Telephone: (856) 874-4204
Facsimile: (609) 890-6961
       
-and-
-and-
       
BROWN RUDNICK LLP
WHITE & CASE LLP
 
Edward S. Weisfelner (EW 5581)
Thomas E. Lauria
 
Emilio Galván (EG 0984)
Gerard Uzzi
 
Daniel J. Saval (DS 2437)
Andrew C. Ambruoso
 
Seven Times Square
Eric K. Stodola
 
Times Square Tower
1155 Avenue of the Americas
 
New York, New York 10036
New York, New York 10036-2787
 
Telephone : (212) 209-4800
Telephone: (212) 819-8200
   
Facsimile: (212) 354-8113
 
-and-
         
Jeffrey L. Jonas (JL 5670)
   
Andrew P. Strehle (AS 1770)
   
One Financial Center
   
Boston, MA 02111
   
Telephone: (617) 856-8200
     
Attorneys for Beal Bank, as Administrative Agent
 
Attorneys for Icahn Partners LP, Icahn Partners Master Fund LP, Icahn Partners
Master Fund II LP, Icahn Partners Master Fund III LP
                       






 
Date: September 21, 2010
 
McCARTER & ENGLISH, LLP
   
Charles A. Stanziale, Jr.
Joseph Lubertazzi, Jr.
Lisa S. Bonsall
Jeffrey T. Testa
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 622-4444
Facsimile: (973) 624-7070
 
-and-
 
WEIL, GOTSHAL & MANGES LLP
Michael F. Walsh
Ted S. Waksman
J. Philip Rosen
767 Fifth Avenue
New York, NY 10153
Phone: 212-310-8362
Fax: 212-310-8677
 
Counsel for Trump Marina Associates, LLC,
Trump Plaza Associates, LLC, and Trump Taj
Mahal Associates, LLC

 
 
EXHIBIT C TO SETTLEMENT AGREEMENT
 
DISMISSAL DOCUMENT – INTERCREDITOR LAWSUIT
 


UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEW JERSEY
 
Caption in compliance with D.N.J. LBR 9004-2(c)
     
LOWENSTEIN SANDLER PC
 
Kenneth A. Rosen (KR 4963)
 
Jeffrey D. Prol (JP 7454)
 
Jason C. DiBattista JD 2859)
 
65 Livingston Avenue
 
Roseland, New Jersey 07068
 
Tel: 973-597-2500
 
Fax: 973-597-2400
     
-and-
     
STROOCK & STROOCK & LAVAN LLP
 
Kristopher M. Hansen (KH 4679)
 
Curtis C. Mechling (CM 5957)
 
Daniel A. Ross (DR 1344)
 
Erez E. Gilad (EG 7601)
 
Elizabeth H. Cronise (EC 9302)
 
180 Maiden Lane
 
New York, New York 10038
 
Tel: 212-806-5400
 
Fax: 212-806-6006
     
Counsel for Defendants Avenue Capital Management, Brigade Leveraged Capital
Structures Fund Ltd., Continental Casualty Company, Contrarian Funds LLC,
Goldentree Asset Management, L.P., MFC Global Investment Management (U.S.),
L.L.C., Northeast Investors Trust, Oaktree Capital Management, and Polygon
Global Opportunities Master Fund
 
In re:
Case No.: 09-13654 (JHW)
   
TCI 2 HOLDINGS, LLC, et al.,
Judge: Judith H. Wizmur
   
Debtors.
Chapter 11



BEAL BANK, S.S.B., as First Lien Collateral Agent,
Adv. Pro. No. 10-01769 (JHW)
   
Plaintiff,
     
v.
     
U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent, AVENUE CAPITAL
MANAGEMENT, BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. CONTINENTAL CASUALTY
COMPANY, CONTRARIAN FUNDS LLC GOLDENTREE ASSET MANAGEMENT, L.P. MFC GLOBAL
INVESTMENT MANAGEMENT (U.S.), L.L.C., NORTHEAST INVESTORS TRUST, OAKTREE CAPITAL
MANAGEMENT, and POLYGON GLOBAL OPPORTUNITIES MASTER FUND,
     
Defendants.
 



STIPULATION OF DISMISSAL WITH PREJUDICE
 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, attorneys
for the parties hereto, that in connection with and subject to the Global
Settlement Agreement dated September 21, 2010, the above-entitled action is
hereby dismissed with prejudice and without costs to any party pursuant to Fed.
R. Bankr. P. 7041 and Fed. R. Civ. P. 41(a)(1)(A)(ii).


Date: September 21, 2010
 
Date: September 21, 2010
     
DUANE MORRIS LLP
 
LOWENSTEIN SANDLER PC
           
Gilbert L. Brooks (GB 3196)
 
Kenneth A. Rosen (KR 4693)
1940 Route 70 East
 
Jeffrey D. Prol (JP 7454)
Cherry Hill, New Jersey 08003
 
Jason C. DiBattista (JD 2859)
Telephone: 856-874-4204
 
65 Livingston Avenue
   
Roseland, New Jersey 07068
-and-
 
Telephone: 973-597-2500
     
WINSTON & STRAWN LLP
 
-and-
Samuel S. Kohn
   
Christopher Paolella
 
STROOCK & STROOCK & LAVAN LLP
Joseph A. DiBenedetto
 
Kristopher M. Hansen (KH 4679)
Sarah L. Trum
 
Curtis C. Mechling (CM 5957)
200 Park Avenue
 
Daniel A. Ross (DR 1344)
New York, New York 10166
 
Erez E. Gilad (EG 7601)
Telephone: 212-294-6700
 
Elizabeth H. Cronise (EC 9302)
   
180 Maiden Lane
   
New York, New York 10038
   
Telephone: 212-806-5400
     
Counsel to Beal Bank, S.S.B., as First Lien Collateral Agent
 
Counsel to Avenue Capital Management, Brigade Leveraged Capital Structures Fund
Ltd., Continental Casualty Company, Contrarian Funds LLC, Goldentree Asset
Management, L.P., MFC Global Investment Management (U.S.), L.L.C., Northeast
Investors Trust, Oaktree Capital Management, and Polygon Global Opportunities
Master Fund



Date: September 21, 2010
 
KELLEY DRYE & WARREN LLP
   
James S. Carr (JC 1603)
Eric R. Wilson (EW 4320)
101 Park Avenue
New York, NY 10178
Telephone: 212-808-7800
Fax: 212-808-7897
 
-and-
 
200 Kimball Drive
Parsippany, NJ 07054
Telephone: 973-503-5900
Fax: 973-503-5950
 
-and-
 
Mark W. Page (MP 3657)
(admitted pro hac vice)
333 West Wacker Drive, Floor 26
Chicago, IL 60606
Telephone: 312-857-7070
Fax: 312-857-7095
 
Counsel to U.S. Bank National Association, as Indenture Trustee

 
 
EXHIBIT D TO SETTLEMENT AGREEMENT
 
DISMISSAL DOCUMENT – CONFIRMATION APPEAL
 


UNITED STATES DISTRICT COURT
   
FOR THE DISTRICT OF NEW JERSEY
     
x
 
In re:
:
   
:
 
TCI 2 Holdings, LLC, et al.,
:
   
:
Case No. 10-cv-03120 (RBK)
Debtors.
:
   
:
   
x
   
:
 
Beal Bank, S.S.B, as Administrative Agent,
:
On Appeal From:
and Icahn Partners LP, Icahn Partners
:
 
Master Fund LP, Icahn Partners Master
:
Chapter 11
Fund II LP, and Icahn Partners Master
:
 
Fund III LP,
:
Case No. 09-13654 (JHW)
 
:
 
Appellants,
:
   
:
 
v.
:
   
:
 
Ad Hoc Committee of Holders of 8.5%
:
 
Senior Secured Notes Due 2015 and
:
 
the Debtors,
:
   
:
 
Appellees.
:
   
x
       

 


STIPULATION OF DISMISSAL WITH PREJUDICE
 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, attorneys
for the parties hereto, that in connection with and subject to the Global
Settlement Agreement dated September 21, 2010, the above-entitled action is
hereby dismissed with prejudice and without costs to any party pursuant to Fed.
R. Civ. P. 41(a)(1)(A)(ii).
 


Date: September 21, 2010
 
Date: September 21, 2010
     
TEICH GROH
 
DUANE MORRIS LLP
           
Brian W. Hofmeister
 
Gilbert L. Brooks (GB 3196)
691 State Highway 33
 
1940 Route 70 East
Trenton, New Jersey
 
Cherry Hill, New Jersey 08003
Telephone: (609) 890-1500
 
Telephone: (856) 874-4204
Facsimile: (609) 890-6961
       
-and-
-and-
       
BROWN RUDNICK LLP
WHITE & CASE LLP
 
Edward S. Weisfelner (EW 5581)
Thomas E. Lauria
 
Emilio Galván (EG 0984)
Gerard Uzzi
 
Daniel J. Saval (DS 2437)
Andrew C. Ambruoso
 
Seven Times Square
Eric K. Stodola
 
Times Square Tower
1155 Avenue of the Americas
 
New York, New York 10036
New York, New York 10036-2787
 
Telephone : (212) 209-4800
Telephone: (212) 819-8200
   
Facsimile: (212) 354-8113
 
-and-
         
Jeffrey L. Jonas (JL 5670)
   
Andrew P. Strehle (AS 1770)
   
One Financial Center
   
Boston, MA 02111
   
Telephone: (617) 856-8200
     
Attorneys for Beal Bank, as Administrative Agent
 
Attorneys for Icahn Partners LP, Icahn Partners Master Fund LP, Icahn Partners
Master Fund II LP, Icahn Partners Master Fund III LP
                 





Date: September 21, 2010
 
Date: September 21, 2010
     
McCARTER & ENGLISH, LLP
 
LOWENSTEIN SANDLER PLC
           
Charles A. Stanziale, Jr.
 
Kenneth A. Rosen
Joseph Lubertazzi, Jr.
 
Jeffrey D. Prol
Lisa S. Bonsall
 
65 Livingston Avenue
Jeffrey T. Testa
 
Roseland, New Jersey 07068
Four Gateway Center
 
Telephone: (973) 597-2500
100 Mulberry Street
 
Facsimile: (973) 597-2400
Newark, NJ 07102
   
Telephone: (973) 622-4444
 
-and-
Facsimile: (973) 624-7070
       
STROOCK & STROOCK & LAVAN LLP
-and-
 
Kristopher M. Hansen
   
Curtis C. Mechling
WEIL, GOTSHAL & MANGES LLP
 
Erez E. Gilad
Michael F. Walsh
 
Jennifer Arnett
Ted S. Waksman
 
Matthew Garofalo
J. Philip Rosen
 
180 Maiden Lane
767 Fifth Avenue
 
New York, New York 10038
New York, NY 10153
 
Telephone: (212)806-5400
Phone: (212) 310-8362
 
Facsimile (212) 806-6006
Fax: (212) 310-8677
                           
Co-Counsel for Debtors and Debtors in Possession
 
Co-Counsel to Ad Hoc Committee of 8.5% Senior Secured Notes Due 2015
                 





EXHIBIT E TO SETTLEMENT AGREEMENT
 
 
WIRE INSTRUCTIONS FOR $15 MILLION PAYMENT
 
[    ]


EXHIBIT F TO SETTLEMENT AGREEMENT


 
NEW TERM LOAN AMENDMENT
 
EXECUTION VERSION
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT, dated as of September 21, 2010 (this “AMENDMENT”) and
effective as of July 16, 2010, is made and entered into by and among TRUMP
ENTERTAINMENT RESORTS HOLDINGS, L.P., a Delaware limited partnership (the
“BORROWER”), TRUMP ENTERTAINMENT RESORTS, INC., a Delaware corporation and
general partner of the Borrower (“TER” or the “GENERAL PARTNER”), as a
Guarantor, the Subsidiary Guarantors, the Lenders, Beal Bank, SSB, as collateral
agent (the “COLLATERAL AGENT”) for the Secured Parties and Beal Bank, SSB, as
administrative agent (the “ADMINISTRATIVE AGENT”, and together with the
COLLATERAL AGENT, the “AGENTS”) for the Lender Parties.
 
RECITALS:
 
 
A.           The Borrower, TER, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent are party to that certain Amended
and Restated Credit Agreement, dated as of July 16, 2010, as amended by that
certain First Amendment to Amended and Restated Credit Agreement, dated as of
July 23, 2010 and effective as of July 16, 2010, and that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of August 16, 2010
(as amended, the “CREDIT AGREEMENT”);
 
B.           The Borrower, TER, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent desire to make certain amendments
to the Credit Agreement as herein set forth; and
 
C.           All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Credit Agreement, unless otherwise
defined herein.
 
AGREEMENTS:
 
Accordingly, in consideration of the premises and the mutual covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
 
The following Sections of the Credit Agreement shall be amended as follows,
effective as of July 16, 2010:
 
 
:
 
 
1.           Section 1.01 is hereby amended by deleting the definition “Interest
Bearing Component” in its entirety.
 
2.           Section 1.01 is hereby further amended by deleting the definition
“Non-Interest Component” in its entirety.
 
3.           Section 1.01 is hereby further amended by deleting the
parenthetical “(including both the Interest Bearing Component and the
Non-Interest Component)” in the definition of “OBLIGATION”.
 
4.           Section 1.01 is hereby further amended by deleting each instance of
“Interest Bearing Component of the” in the definition of “PREPAYMENT PREMIUM”.
 
5.           Section 2.01(a) is hereby deleted in its entirety and is replaced
with “RESERVED”.
 
6.           Section 2.01(b) is hereby deleted in its entirety and is replaced
with “RESERVED”.
 
7.           Section 2.01(c) is hereby amended and restated in its entirety as
follows:
 
“The loans and advances previously made to the Borrower under the Existing
Credit Agreement aggregated $481,374,965.32 in principal amount, of which, by
mutual agreement of the Borrower, the other Loan Parties, the Lender Parties and
the Agents, $471,500,000 in aggregate principal amount (collectively, the
“OUTSTANDING PRIOR ADVANCES”) shall be deemed outstanding as of the Effective
Date (before giving effect to the Effective Date Paydown) and such Outstanding
Prior Advances are held by the Initial Lenders as of the Effective Date.”
 
8.           The second sentence of Section 2.01(d) is hereby amended and
restated in its entirety as follows:
 
“The remaining balance of the Outstanding Prior Advances after giving effect to
the Effective Date Paydown is $346,500,000, and are herein called the “TERM
LOANS.”
 
9.           Section 2.02 is hereby deleted in its entirety and is replaced with
“RESERVED”.
 
10.           Section 2.04 is hereby amended by deleting “the Interest Bearing
Component of”.
 
11.           Section 2.05 is hereby deleted in its entirety and is replaced
with “RESERVED”.
 
12.           Section 2.06(a) is hereby amended by (i) deleting “Interest
Bearing Component of the” in the first sentence of Section 2.06(a) and (ii)
deleting “Subject to allocation among the Interest Bearing Component and the
Non-Interest Component as set forth in Section 2.05,” and by capitalizing the
“e” in “each” in the second sentence of Section 2.06(a).
 
13.           Section 2.06(b)(i) is hereby amended by deleting “Subject to
allocation among the Interest Bearing Component and the Non-Interest Component
as set forth in Section 2.05,” and by capitalizing the “e” in “each” occurring
prior to “such prepayment” in the second sentence of Section 2.06(b)(i).
 
14.           Section 2.06(b)(iv)(A) is hereby amended by deleting “Interest
Bearing Component of the”.
 
15.           Section 2.07(a) is hereby amended by deleting the first two
instances of “Interest Bearing Component of the” and by deleting the last
sentence thereof.
 
16.           Section 2.07(b) is hereby amended by deleting each instance of
“Interest Bearing Component of the”.
 
17.           Section 2.10(e) is hereby amended by deleting “Interest Bearing
Component of the”.
 
18.           Section 2.11(e) is hereby amended by deleting “on any Interest
Bearing Component thereof” and replacing such text with “thereon”.
 
19.           Section 2.11(f)(iv) is hereby amended by deleting “Interest
Bearing Component of the”.
 
20.           Section 2.11(f)(v) is hereby amended by deleting “subject to
allocation among the Interest Bearing Component and the Non-Interest Component
as set forth in Section 2.05,”.
 
21.           The last paragraph of Section 2.11(f) is hereby amended by
deleting “and subject to allocation among the Interest Bearing Component and the
Non-Interest Component as set forth in Section 2.05.”
 
22.           Section 2.11 is hereby further amended by adding the following new
sub­section 2.11(g) at the end thereof: “Notwithstanding any other provision of
this Agreement, any payment, or portion of a payment, becoming due under the
terms of this Agreement solely as a result of a change in the aggregate
principal amount of the Term Loans effected by the Third Amendment dated as of
September 21, 2010 to this Agreement shall be deemed timely made if paid within
two business days following the Settlement Effective Date (as defined in the
Global Settlement Agreement dated as of September 21, 2010 among the Borrower,
the General Partner, the Subsidiary Guarantors, the Agents and certain other
parties).”
 
23.           Section 5.02(e)(x) is hereby amended by deleting “Interest Bearing
Component of the”.
 
24.           Section 6.01(a) is hereby amended by deleting “the Interest
Bearing Component of the” and by replacing such text with “any”.
 
25.           The last paragraph of Article VI is hereby amended by deleting
“Interest Bearing Component of the”.
 
26.           Section 9.01(b)(ii) is hereby amended by deleting “Interest
Bearing Component of the”.
 
27.           Section 9.01(b)(iii) is hereby amended by deleting “Interest
Bearing Component of the”.
 
28.           Section 9.04(a) is hereby amended by deleting clause (iii)
thereof, by deleting the “and” immediately preceding such clause and by
inserting “and” before “(ii)”.
 
29.           Section 9.07(a)(v) is hereby amended by deleting “Interest Bearing
Component of the”.
 
30.           Section 9.10 is hereby amended by deleting “(in the case of
interest, only the interest payable in respect of the Interest Bearing Component
of the Term Loans)”.
 
31.           Exhibit B is hereby amended and restated in its entirety in the
form attached hereto as Exhibit 1.
 
ARTICLE II
MISCELLANEOUS
 
1.           Full Force and Effect. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or Collateral Agent under, the Credit Agreement or any
other Loan Documents, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
 
2.           No Oral Agreements. THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS WRITTEN, REPRESENT THE FINAL
AGREEMENTS BETWEEN AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG (A) ANY LOAN PARTY, (B)
ANY AGENT AND/OR (C) ANY LENDER.
 
3.           Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.
 
4.           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
5.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
 
6.           Headings. The headings in this Amendment are for the purpose of
reference only and shall not affect the construction of this Amendment. 
 
[Remainder of Page Intentionally Left Blank]
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BEAL BANK, SSB
 
as Administrative Agent and Collateral Agent
     
By:
   
Name:
   
Title:
 



[Signature Page – Third Amendment to Credit Agreement]
 





 
ICAHN PARTNERS LP
as a Lender
         
By:
   
Name:
Edward Mattner
 
Title:
Authorized Signatory






 
ICAHN PARTNERS MASTER FUND LP
as a Lender
         
By:
   
Name:
Edward Mattner
 
Title:
Authorized Signatory






 
ICAHN PARTNERS MASTER FUND II LP as a Lender
         
By:
   
Name:
Edward Mattner
 
Title:
Authorized Signatory






 
ICAHN PARTNERS MASTER FUND III LP as a Lender
         
By:
   
Name:
Edward Mattner
 
Title:
Authorized Signatory



[Signature Page – Third Amendment to Credit Agreement]
 



 
TRUMP ENTERTAINMENT RESORTS, HOLDINGS, L.P. as Borrower
         
By:
   
Name:
   
Title:
 






 
TRUMP ENTERTAINMENT RESORTS, INC., as a Guarantor
         
By:
   
Name:
   
Title:
 






 
TERH LP Inc.,
as a Subsidiary Guarantor
         
By:
   
Name:
   
Title:
 



 
[Signature Page – Third Amendment to Credit Agreement]
 



 
TRUMP MARINA ASSOCIATES, LLC;
     
TRUMP PLAZA ASSOCIATES, LLC;
     
TRUMP TAJ MAHAL ASSOCIATES, LLC;
     
TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC;
each as a Subsidiary Guarantor
     
By: Trump Entertainment Resorts Holdings, L.P., their sole member
     
By: Trump Entertainment Resorts, Inc., its general partner
         
By:
   
Name:
   
Title:
 



 
[Signature Page – Third Amendment to Credit Agreement]
 



 
TRUMP ENTERTAINMENT RESORTS FUNDING, INC.,
as a Subsidiary Guarantor
         
By:
   
Name:
   
Title:
 

 


[Signature Page to Third Amendment to Credit Agreement]
 


 
EXHIBIT G-1 THROUGH G-4 TO SETTLEMENT AGREEMENT

 
FORMS OF AMENDED AND RESTATED PROMISSORY NOTES
 


 
PROMISSORY NOTE
 

$ 124,697,990.51  
Dated: July 16, 2010



FOR VALUE RECEIVED, the undersigned, Trump Entertainment Resorts Holdings, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of Icahn Partners LP or its registered assigns (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Amended and Restated
Credit Agreement referred to below) the principal amount of One Hundred
Twenty-Four Million Six Hundred Ninety-Seven Thousand Nine Hundred Ninety
Dollars and Fifty-One Cents ($124,697,990.51) owing to the Lender by the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of July
16, 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amended and Restated Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Guarantors, the Lender Parties party thereto, Beal Bank
SSB, as Administrative Agent (in such capacity, together with any permitted
successors, the “Administrative Agent”) and Collateral Agent for the Lender
Parties on the dates and in the amounts specified in the Amended and Restated
Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans from the Effective Date until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Amended
and Restated Credit Agreement.
 
Both principal and interest in respect of this Promissory Note are payable in
lawful money of the United States of America to the Administrative Agent, at
such place designated for such purpose in accordance with the terms of the
Amended and Restated Credit Agreement in same day funds. The Term Loans owing to
the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement. The Amended and Restated
Credit Agreement, among other things, (i) provides for the making of the Term
Loans by the Lender to the Borrower in an amount not to exceed the U.S. dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
such Term Loans being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 

 
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
         
By: TRUMP ENTERTAINMENT RESORTS, INC., its general partner
         
By:
     
Name:
     
Title:
 



[Signature Page to Promissory Note – Icahn Partners LP]
 


PAYMENTS OF PRINCIPAL
 
Date
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                       




PROMISSORY NOTE
 

$ 148,283,813.63  
Dated: July 16, 2010



FOR VALUE RECEIVED, the undersigned, Trump Entertainment Resorts Holdings, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of Icahn Partners Master Fund LP or its registered assigns (the “Lender”)
for the account of its Applicable Lending Office (as defined in the Amended and
Restated Credit Agreement referred to below) the principal amount of One Hundred
Forty-Eight Million Two Hundred Eighty-Three Thousand Eight Hundred Thirteen
Dollars and Sixty-Three Cents ($148,283,813.63) owing to the Lender by the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of July
16, 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amended and Restated Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Guarantors, the Lender Parties party thereto, Beal Bank
SSB, as Administrative Agent (in such capacity, together with any permitted
successors, the “Administrative Agent”) and Collateral Agent for the Lender
Parties on the dates and in the amounts specified in the Amended and Restated
Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans from the Effective Date until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Amended
and Restated Credit Agreement.
 
Both principal and interest in respect of this Promissory Note are payable in
lawful money of the United States of America to the Administrative Agent, at
such place designated for such purpose in accordance with the terms of the
Amended and Restated Credit Agreement in same day funds. The Term Loans owing to
the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement. The Amended and Restated
Credit Agreement, among other things, (i) provides for the making of the Term
Loans by the Lender to the Borrower in an amount not to exceed the U.S. dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
such Term Loans being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
 



 
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
         
By: TRUMP ENTERTAINMENT RESORTS, INC., its general partner
         
By:
     
Name:
     
Title:
 

 


[Signature Page to Promissory Note – Icahn Partners Master Fund LP]
 
PAYMENTS OF PRINCIPAL
 
Date
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                       




PROMISSORY NOTE
 

$ 53,299,565.85  
Dated: July 16, 2010



FOR VALUE RECEIVED, the undersigned, Trump Entertainment Resorts Holdings, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of Icahn Partners Master Fund II LP or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Amended and Restated Credit Agreement referred to below) the principal amount of
Fifty-Three Million Two Hundred Ninety-Nine Thousand Five Hundred Sixty-Five
Dollars and Eighty-Five Cents ($53,299,565.85) owing to the Lender by the
Borrower pursuant to the Amended and Restated Credit Agreement dated as of July
16, 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amended and Restated Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Guarantors, the Lender Parties party thereto, Beal Bank
SSB, as Administrative Agent (in such capacity, together with any permitted
successors, the “Administrative Agent”) and Collateral Agent for the Lender
Parties on the dates and in the amounts specified in the Amended and Restated
Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans from the Effective Date until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Amended
and Restated Credit Agreement.
 
Both principal and interest in respect of this Promissory Note are payable in
lawful money of the United States of America to the Administrative Agent, at
such place designated for such purpose in accordance with the terms of the
Amended and Restated Credit Agreement in same day funds. The Term Loans owing to
the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement. The Amended and Restated
Credit Agreement, among other things, (i) provides for the making of the Term
Loans by the Lender to the Borrower in an amount not to exceed the U.S. dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
such Term Loans being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 

 
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
         
By: TRUMP ENTERTAINMENT RESORTS, INC., its general partner
         
By:
     
Name:
     
Title:
 



 
[Signature Page to Promissory Note – Icahn Partners Master Fund II LP]
 
 
PAYMENTS OF PRINCIPAL
 
Date
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                       





PROMISSORY NOTE
 

$ 20,218,630.01  
Dated: July 16, 2010



FOR VALUE RECEIVED, the undersigned, Trump Entertainment Resorts Holdings, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of Icahn Partners Master Fund III LP or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Amended and Restated Credit Agreement referred to below) the principal amount of
Twenty Million Two Hundred Eighteen Thousand Six Hundred Thirty Dollars and One
Cent ($20,218,630.01) owing to the Lender by the Borrower pursuant to the
Amended and Restated Credit Agreement dated as of July 16, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among the Borrower, the
Guarantors, the Lender Parties party thereto, Beal Bank SSB, as Administrative
Agent (in such capacity, together with any permitted successors, the
“Administrative Agent”) and Collateral Agent for the Lender Parties on the dates
and in the amounts specified in the Amended and Restated Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans from the Effective Date until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Amended
and Restated Credit Agreement.
 
Both principal and interest in respect of this Promissory Note are payable in
lawful money of the United States of America to the Administrative Agent, at
such place designated for such purpose in accordance with the terms of the
Amended and Restated Credit Agreement in same day funds. The Term Loans owing to
the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement. The Amended and Restated
Credit Agreement, among other things, (i) provides for the making of the Term
Loans by the Lender to the Borrower in an amount not to exceed the U.S. dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
such Term Loans being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 



 
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
         
By: TRUMP ENTERTAINMENT RESORTS, INC., its general partner
         
By:
     
Name:
     
Title:
 



[Signature Page to Promissory Note – Icahn Partners Master Fund III LP]
 
PAYMENTS OF PRINCIPAL
 
Date
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                       



 
 

 